Citation Nr: 0921785	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation on the basis of 
aid and attendance criteria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G.A, & D.G.H.




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of a rating decision entered in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying entitlement of 
the Veteran to special monthly compensation (SMC) on the 
basis of aid and attendance and housebound criteria.  An 
appeal was then initiated only as to the denial on the basis 
of aid and attendance criteria.  

Pursuant to her request, the Veteran was afforded a 
videoconference hearing before the Board in April 2009, a 
transcript of which is of record.  


FINDING OF FACT

The Veteran is not blind or so nearly blind as to have a 
corrected visual acuity of 5/200 or less, in both eyes, or to 
have concentric contraction of the visual field to five 
degrees or less, and she is not a resident of a nursing home; 
she is shown to be incapacitated, with such incapacity being 
reasonably attributable to her service-connected disabilities 
in that she requires the care and assistance of others for 
carrying out the activities of daily living and to protect 
her from the hazards or dangers incident to her daily 
environment.  




CONCLUSION OF LAW

The criteria for entitlement to SMC based on the veteran's 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.350, 3.351, 3.352 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant the issue 
now on appeal, and therefore the need to address the issue of 
VCAA compliance is obviated.

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the VA's Schedule 
for Rating Disabilities.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
person will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R.§ 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of the 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of the claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. 3.352(a).  

Service connection has been established for right peroneal 
neuropathy with footdrop, evaluated as 40 percent disabling; 
postoperative internal derangement of the right knee with 
arthritis, evaluated as 30 percent disabling; degenerative 
disc disease of the lumbar spine, evaluated as 20 percent 
disabling; postoperative cervical spine fusion, evaluated as 
20 percent disabling; and radiculopathy of the right upper 
extremity associated with postoperative cervical spine 
fusion, evaluated as 10 percent disabling.  A combined 
disability rating of 80 percent and entitlement to a total 
disability rating based on individual unemployability have 
remained in effect since November 2002.  The Veteran has also 
been found entitled to SMC under 38 U.S.C.A. § 1114, 
subsection(k) and 38 C.F.R. § 3.350(a), on account of the 
loss of use of one foot.  

The Veteran reports that her entitlement to SMC based on the 
need for aid and attendance of another person is the result 
of her increasing inability to walk or stand and a far 
greater reliance on a wheelchair for mobility.  She reports 
an increased frequency of falls due to her instability when 
standing or walking.  She asserts that she is unable to 
drive, that she has difficulty seeing, and that she is in 
constant pain.  Assistance from others is reportedly needed 
for most of her daily activities.  

A private attending physician indicated in his February 2003 
report that the Veteran required the aid and attendance of 
another for her personal home care.  Use of a very heavy dose 
of narcotics, including Morphine, was required on a daily 
basis in an attempt to control pain, and such rendered it 
difficult for the Veteran to function mentally and 
physically.   

VA examination in February 2005 indicates the occurrence of 
major in-service injuries to the veteran's back and neck for 
which multiple surgeries were required, with current 
residuals including pain and use of an implanted morphine 
pump in an attempt to control her pain.  Continuing radicular 
signs and symptoms of the back and neck, as well as right 
knee difficulties, were reported and the examiner noted that 
she was essentially household ambulatory with use of walker 
and required use of a wheelchair for outings.  

Accompanying the veteran's SMC application of March 2006 was 
the report of a VA aid and attendance examination conducted 
in early March 2006.  Therein, a VA physician indicated that 
the Veteran was permanently in need of supervised care and 
attendance due to her various disabilities of the spine and 
leg, associated dizziness and lack of balance, and her 
inability to care for herself.  Assistance was reported to be 
needed in dressing, personal hygiene, bathing, food 
preparation, feeding, and toileting.  It was also noted by 
the examiner that she required assistance from others to 
avoid the hazards of her environment and was, in the opinion 
of the VA physician, unable to live at home or be removed 
from her home without assistance.  

Another report, dated in May 2006, was thereafter received by 
VA from a separate attending physician.  Therein, the Veteran 
was noted to be in need of in-home support services in order 
to assist her in maintaining personal hygiene and performing 
certain household tasks.  Multiple orthopedic devices were 
noted to be in use, which required assistance of another 
person to put them on and take them off.  

Further VA medical examinations were undertaken in August 
2006, to include a re-evaluation of the veteran's need for 
the aid and attendance of another person.  Findings therefrom 
showed the veteran' need for assistance in getting into and 
out of her bed, dressing, showering, cooking, grocery 
shopping, and cutting up of her food.  Her ability to walk 
was noted to be limited to five or six steps with a cane or 
walker.  The diagnosis was of cervical and lumbosacral disc 
disease, with postoperative residuals of a laminectomy and 
cervical fusion, inclusive of radiculopathy and right 
footdrop.  In the opinion of the VA examiner, the Veteran was 
in need of help for her daily function and personal safety 24 
hours a day because of the aforementioned disability.  

VA orthopedic examination in August 2006 yielded diagnoses of 
spondylosis of the cervical spine with fusion of the C4-5 and 
C-6 through T-1 levels, with unfavorable ankylosis but 
without upper extremity radiculopathy; lumbosacral strain, 
with a  history of decompression of the L4-5 disc and minimal 
S-1 radiculopathy of the right lower extremity; and residuals 
of a medial meniscectomy of the right knee.  Various other 
comorbidities were noted.  Some emotional overlay was 
likewise found, suggesting a Waddell emotional overlay 1/8.  

Received by VA in July 2008 were multiple pieces of 
correspondence from an ex-spouse of the Veteran.  Therein, it 
was observed, among other things, that the Veteran was not as 
disabled as she had previously indicated.  Such was referred 
to the VA's Office of the Inspector General, who following a 
review of the folder, declined to investigate the allegations 
advanced by the veteran's ex-spouse.  

At her Board hearing in April 2009, the Veteran and two of 
her caregivers offered testimony as to her entitlement to the 
benefit sought by this appeal.  On that occasion, testimony 
was received that constant attendant care was needed to 
permit the Veteran to function.  Assistance in getting into 
and out of a wheelchair, dressing, bathing, and preparing 
meals was reported to be necessary.

On balance, the evidence denoting entitlement to SMC on the 
basis of aid and attendance criteria outweighs that evidence 
contraindicating entitlement thereto.  Multiple VA and non-VA 
medical professionals have set forth findings and opinions to 
the effect that the Veteran is need of the regular aid and 
attendance of another person due to her service-connected 
disabilities, and it is noteworthy that no other medical 
professional sets forth a contrary opinion.  While there is 
clinical evidence of some emotional overlay to the veteran's 
symptoms, as well as unsubstantiated allegations from an ex-
spouse as to a greater degree of physical capabilities on the 
part of the Veteran, the record overwhelmingly supports a 
grant of the veteran's entitlement to SMC based on aid and 
attendance criteria.  Thus, entitlement to SMC based on the 
need for aid and attendance is warranted.  


ORDER

Entitlement to SMC based on the need for aid and attendance 
is granted, subject to those provisions governing the payment 
of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


